 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE ABEL GARCIA,                                 No. 2:19-cv-00434-TLN-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    HLA WIN, et al.,
15                       Defendants.
16

17          Plaintiff Jose Abel Garcia (“Plaintiff”), a state prisoner proceeding pro se, brings this civil

18   rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 2, 2019, the magistrate judge filed findings and recommendations which were

21   served on all parties and which contained notice to all parties that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 17.) Neither party has

23   filed objections to the Findings and Recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
                                                        1
 1              Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3              Accordingly, IT IS HEREBY ORDERED that:

 4              1. The Findings and Recommendations filed October 2, 2019 (ECF No. 17), are adopted

 5   in full;

 6              2. Plaintiff’s fourth cause of action, based on the denial of morphine, is DISMISSED;

 7              3. Defendant Burton is DISMISSED; and

 8              4. This action proceeds on Plaintiff’s First Amended Complaint (ECF No. 6) as to

 9   Plaintiff’s Eighth Amendment claim against Defendants Win, Bzoskie, Malet, Chapnick,

10   Awatani, and Duncan.

11              IT IS SO ORDERED.

12

13   Dated: January 6, 2020

14

15

16
                                          Troy L. Nunley
17                                        United States District Judge
18

19

20
21

22

23

24

25

26
27

28
                                                          2
